Citation Nr: 1536137	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  07-20 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder, for accrued benefits purposes.

2.  Entitlement to an increased evaluation (rating) in excess of 20 percent for left shoulder impingement with arthritis, for accrued benefits purposes.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU), for accrued benefits purposes.


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from September 1986 to July 1993.  The Veteran died in November 2013.  The appellant is the Veteran's father.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2006 and November 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction of the claims was subsequently transferred to the RO in Muskogee, Oklahoma.  

In August 2008, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of the hearing is of record. 

In May 2012, the Board denied service connection for a right shoulder disorder, an increased rating in excess of 20 percent for left shoulder impingement with arthritis, and a TDIU.  The Veteran appealed the decision to the United States court of Appeals for Veterans Claims (Court).  The Veteran died in November 2013.

Unaware of the Veteran's death in November 2013, in a January 2014 Memorandum Decision, the Court stated it was vacating the Board's decision and purported to remand the matters to the Board.  The January 2014 Memorandum Decision held that the Board provided inadequate presumption-of-soundness analysis for the right shoulder disorder, provided inadequate reasons and bases for rejecting favorable evidence pertinent to the increased rating appeal for the left shoulder disability, and entitlement to a TDIU was inextricably intertwined with the service connection appeal involving the right shoulder disorder.  

In March 2014, the Court received notice that the Veteran had died in November 2013.  The Court also received a motion of the Veteran's surviving father to be substituted as the appellant for the limited purposes of filing an application for attorney's fees under the Equal Access to Justice Act (EAJA).  In April 2014, the Court granted the motion of the Veteran's father to be substituted for the purposes of pursuing EAJA fees.  

The Court's April 2014 order did not state that it was authorizing substitution of the Veteran's father for the issues that were the subject of the January 2014 Memorandum Decision (and the vacated May 2012 Board decision) or for any other purpose than attorney (EAJA) fees.   

In September 2014, the Board dismissed the issues of entitlement to service connection for a right shoulder disorder, an increased rating in excess of 20 percent for left shoulder impingement with arthritis, and a TDIU due to the death of the Veteran, and referred to the Agency of Original Jurisdiction (AOJ) for initial adjudication the threshold question of whether the Veteran's father was eligible for substitution for the purpose of continuing any pending VA compensation claims to completion.  The case now returns to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The issues of service connection for a right shoulder disorder, an increased rating in excess of 20 percent for left shoulder impingement with arthritis, and a TDIU are remanded to obtain evidence showing that the appellant is a dependent parent of the Veteran and, therefore, meets the accrued benefits eligibility criteria of 38 U.S.C.A. § 5121 to be eligible for substitution under 38 U.S.C.A. § 5121A, as well as for the AOJ to make an actual adjudication as to the threshold question of the father's eligibility to be substituted in the Veteran's claims that were pending at his death, that is, whether the Veteran's father was a dependent of the Veteran.   

An eligible person may file a request to be substituted as the appellant for purposes of processing the claims to completion.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 
38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for under 38 U.S.C.A. § 5121A, eligible parties for substitution under 38 U.S.C.A. § 5121A are determined by the accrued benefits statute at 38 U.S.C.A. § 5121(a): "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . ."  The statutory criteria at 38 U.S.C.A. § 5121(a)(2)(C) (West 2014) provide that persons eligible for substitution may include a deceased veteran's dependent parents.  

In July 2015, the RO purported to find that the appellant to be the eligible survivor for substitution as the Veteran for the purpose of processing the VA appeals to completion; however, the evidence currently of record shows only that the appellant is the surviving parent of the Veteran and the administrator of his estate.  It does not show the appellant was a dependent parent of the Veteran so as to be eligible for substitution under 38 U.S.C.A. § 5121A (a)(2)(C).  The bare conclusion unsupported by evidence, or adjudicative findings or reasons, and absent reference to legal criteria of dependency, do not show that the RO actually adjudicated the dependency question. 

Before the Board may evaluate the issues on appeal on the merits, the threshold question of whether the appellant is eligible for substitution, as a dependent parent of the Veteran, must be addressed.  This threshold question is analogous to various threshold or eligibility determinations in Veterans Law that are required before reached the underlying merits of a case.  See generally Sandoval v. Brown, 7 Vet. App. 7, 9 (1994) (holding that a veteran's spouse must supply proof of marital status in order to achieve claimant status); Holmes v. Brown, 10 Vet. App. 38, 40 (1997) (citing Aguilar v. Derwinski, 2 Vet. App. 21 (1991) (holding that, before applying for benefits, the evidence must demonstrate qualifying service and character of discharge)); Schaper v. Derwinski, 1 Vet. App. 430 (1991) and Narron v. West, 
13 Vet. App. 223 (1999) (holding that the question of validity of a debt is a threshold determination that must be made prior to a decision on a claim of entitlement to waiver of recovery of an indebtedness); Barnett v. Brown, 8 Vet. App. 1, 4 , (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996) (holding that the question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying service connection claim on its merits).

In this case, the RO did not explain how the appellant meets the criteria under 38 U.S.C.A. § 5121A(a)(2)(C) for substitution.  Additionally, there is no evidence currently of record suggesting that the appellant was a dependent parent of the Veteran so as to be a proper substituted claimant; therefore, a remand is warranted to address the evidence and adjudication on the question of whether the Veteran's father was a dependent of the Veteran.

Accordingly, the issues of service connection for a right shoulder disorder, an increased rating in excess of 20 percent for left shoulder impingement with arthritis, and a TDIU are REMANDED for the following actions:

1.  Adjudicate the question of whether the appellant is eligible for substitution based as a dependent parent.  Explain what evidence supports a finding that the appellant was the dependent parent of the Veteran so as to be eligible for substitution under 38 U.S.C.A. § 5121A(a)(2)(C), and associate the evidence with the record.  Discuss any evidence of dependency or financial support provided to the appellant by the Veteran during his lifetime, any evidence legal dependency such as tax returns of the Veteran showing the appellant listed as a dependent, any additional VA benefits provided to the Veteran on the basis that the appellant was a dependent, and any other support provided to the appellant such as housing. 

2.  If the evidence considered in the July 2015 determination does not sufficiently establish that the appellant was the dependent parent of the Veteran so as to be eligible for substitution under 38 U.S.C.A. § 5121A(a)(2)(C), contact the appellant and ask him to submit evidence showing that he was the dependent parent of the Veteran, including, but not limited to, documentation of financial support provided to the appellant by the Veteran during his lifetime, tax returns for the Veteran showing the appellant listed as a dependent, evidence of additional VA benefits provided to the Veteran on the basis that the appellant was a dependent, and evidence of other support such as providing housing.  

3.  Thereafter, only if the appellant is found to be a dependent parent of the Veteran to qualify as a substituted appellant, readjudicate the remanded issues.  If any benefits sought on appeal remains denied, the appellant should be provided with a supplemental statement of the case.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




